DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments on pp. 9-11 are effective.  Newest closest prior art, in view of his argument, would be Park, comprising a first radio frequency subunit (fig. 5F #98) and second radio frequency subunit (fig. 5F #99), where #122-125 are (plural) switched connections equaling to first & second switches: [0098] “frontend module 112 has switches (not shown on the transmitter/receiver side (as indicated by dash lines 122-125 for such switch connections..”, and previously cited Khlat (US 2013/0051284) describing carrier aggregation of different RFs from single RF transmitter circuitry 34 using duplexers 16 and switch 18 right before the antennal 20 (any of fig. 1-13), or previously cited Lee (US 2010/0157858) describing diplexer (duplexer) combining high-band & low-band outgoing transmission when SPDT switch is activated (fig. fig. 1), or either of previously cited Granger-Jones (US 2014/0092795) or Granger-Jones (US 2014/0227982) each describing front circuitry for carrier aggregation configurations with tunable diplexer 94A&B for carrier aggregation applications, fail to reasonably be combined in order to make an obvious rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469